


110 HR 3084 IH: Skin Cancer Prevention, Education, and

U.S. House of Representatives
2007-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3084
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2007
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require the Food and Drug Administration to establish
		  a standard for broad-spectrum protection in sunscreen products, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Skin Cancer Prevention, Education, and
			 Consumer Right-To-Know Act.
		2.FindingsThe Congress finds as follows:
			(1)Skin cancer is a
			 growing epidemic in the United States with more than 1,000,000 new cases
			 diagnosed each year.
			(2)About 10,000
			 Americans die each year from skin cancer.
			(3)The most deadly
			 form of skin cancer, melanoma, has tripled among Caucasians since 1980.
			(4)One in 5 Americans
			 and one in 3 Caucasians will develop skin cancer in the course of a
			 lifetime.
			(5)A
			 person’s risk for skin cancer doubles if he or she has had 5 or more
			 sunburns.
			(6)More than 90
			 percent of all skin cancers are caused by sun exposure, yet fewer than 33
			 percent of adults, adolescents, and children routinely use sun
			 protection.
			(7)Most skin cancer
			 is caused by prolonged exposure to the ultraviolet rays from the sun. This
			 invisible radiation is classified as UVA radiation and UVB radiation.
			(8)UVB radiation is
			 the chief cause of sunburn and skin cancer.
			(9)UVA radiation is
			 more constant, year-round, and penetrates the skin more deeply, causing both
			 premature aging and skin cancer.
			(10)Current United
			 States sunscreen standards set by the Food and Drug Administration (FDA)
			 require protection from UVB radiation but not UVA radiation.
			(11)The current
			 United States sunscreen standards provide a false sense of security to
			 Americans, since their sunscreen is protecting successfully against sunburn,
			 but not adequately against other forms of skin damage, including skin cancers.
			 Consumers may wrongly believe that their sunscreen is sufficiently protecting
			 them and therefore stay in the sun longer.
			3.Broad-spectrum
			 sunscreen standard
			(a)In
			 generalChapter V of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended—
				(1)in section 502, by
			 adding at the end the following:
					
						(y)If it is a drug
				that is a sunscreen product and its labeling is in violation of section 566
				.
						; and
				(2)by inserting after
			 section 565 the following:
					
						566.Broad-spectrum
				sunscreen standard
							(a)LabelingThe labeling of a drug that is a sunscreen
				product and fails to meet the standard adopted under subsection (b)(1) shall
				not—
								(1)describe the
				product using the term broad-spectrum (or any variant of such
				term); or
								(2)include the symbol
				described in subsection (b)(2).
								(b)Standard;
				symbolThe Secretary shall—
								(1)adopt a standard
				for broad-spectrum protection in sunscreen products in order to better protect
				Americans from skin cancer and premature aging; and
								(2)adopt an easily
				recognized symbol for inclusion in the labeling of sunscreen products meeting
				such standard.
								(c)Minimum
				requirements
								(1)Minimum
				requirementsIn establishing the standard under subsection
				(b)(1), the Secretary shall require—
									(A)a minimum ratio 1
				to 3 of UVA protection factor (UVA–PF) to sun protection factor (SPF);
									(B)a critical
				wavelength of 370 nanometers, as obtained in application of the critical
				wavelength testing method;
									(C)a minimum level of
				UVB radiation protection of sun protection factor 6 as obtained in application
				of the International Sun Protection Factor Test Methods (2006) or an equivalent
				degree of protection obtained with any in vitro method; and
									(D)truth in labeling
				requirements such that—
										(i)claims of
				broad-spectrum protection from ultraviolet radiation can only be made in cases
				where the product meets the requirements established under this section;
				and
										(ii)labels claiming
				broad-spectrum protection include the symbol described in subsection (b)(2)
				only if the sunscreen product meets the standard adopted under subsection
				(b)(1).
										(2)Measurement of
				protection levelsThe protection factors described in paragraph
				(1) shall be measured using standardized, reproducible testing methods that
				take photo-degradation into account. In considering such methods, the Secretary
				shall give preference to in vitro testing methods.
								(d)RegulationsNot
				later than December 31, 2007, the Secretary shall issue comprehensive final
				regulations for carrying out this section with respect to sunscreen
				products.
							(e)Definitions
								(1)Broad-spectrum
				protectionThe term broad-spectrum protection means
				protection from both UVA radiation and UVB radiation.
								(2)Sun protection
				factorThe term sun protection factor is the ratio
				between the ultraviolet dose required to produce minimal erythema reaction
				(redness) in protected skin (skin with sunscreen) compared to unprotected skin
				(skin without any sunscreen). The number indicates how many times longer a
				person can stay in the sun before beginning to burn while wearing sun
				protection than if he or she were not wearing any sunscreen at all.
								(3)UVA protection
				factorThe term UVA protection factor means the
				ratio of the minimum UVA radiation dose necessary to induce a persistent
				pigment darkening on the skin protected by a sunscreen product to the minimal
				UVA radiation dose necessary to induce the minimal darkening effect on the same
				unprotected skin.
								(4)UVA
				radiationThe term UVA radiation means sun radiation
				in the spectrum of 320 to 400 nanometers.
								(5)UVB
				radiationThe term UVB radiation means sun radiation
				in the spectrum of 290 to 320
				nanometers.
								.
				(b)Effective
			 dateThe requirements of sections 502(y) and 566(a) of the
			 Federal Food, Drug, and Cosmetic Act, as added by subsection (a), shall take
			 effect on the earlier of—
				(1)the date
			 determined appropriate by the Secretary of Health and Human Services; or
				(2)the date that is 1
			 year after the date of the enactment of this Act.
				4.Education
			(a)EducationUpon issuing the regulations required by
			 subsection (d) of section 566 of the Federal Food, Drug, and Cosmetic Act, as
			 added by section 3, the Secretary of Health and Human Services shall implement
			 a general, nationwide education campaign identifying the risks posed by sun
			 exposure without the use of a sunscreen providing broad-spectrum
			 protection.
			(b)ContentsThe
			 education campaign under this section shall be designed to increase the level
			 of knowledge and awareness among the general public of the causes of skin
			 cancer, the risks posed by unprotected sun exposure, the respective roles of
			 UVA radiation and UVB radiation (as defined in such section 566) in the
			 development of skin cancer, the effective application of sunscreen, and the
			 release of the standard requiring broad-spectrum protection (as defined in such
			 section 566) in sunscreen products.
			(c)DurationThe
			 education campaign under this section shall be implemented for not less than
			 one year.
			
